930 F.2d 24
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Joseph CURRO, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-2279.
United States Court of Appeals, Sixth Circuit.
April 9, 1991.

Before RALPH B. GUY, JR. and ALAN E NORRIS, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
William Joseph Curro moves for in forma pauperis status on appeal from the denial of his motion to vacate sentence filed under 28 U.S.C. Sec. 2255.  Curro alleged that he had been denied parole but that he is worthy of parole.  The district court denied the motion sua sponte.


3
Upon consideration, we conclude that Curro's motion was properly denied.  First, the district court had jurisdiction because a motion to vacate sentence under 28 U.S.C. Sec. 2255, to which Curro cited, may be filed at any time.  However, Curro cited no grounds for relief under Sec. 2255 which implicate the legality of his sentence.  Therefore, the district court properly denied petitioner's motion.


4
Accordingly, the motion to proceed in forma pauperis on appeal is granted, and the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.